Citation Nr: 1818703	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-28 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an increased rating for right knee degenerative joint disease, status post partial medial meniscectomy, with medial meniscus tear, prior to October 17, 2014, and in excess of 30 percent for status post total knee arthroplasty (right knee disability), from December 1, 2015.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The Veteran served on active duty from March 1983 to May 1989.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran appeared at a video conference Board hearing before the undersigned Veterans Law Judge in April 2017.  

In a July 2014 rating decision, the rating for the right knee disability was increased to 20 percent.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In a November 2014 rating decision, a temporary 100 percent rating was assigned from October 17, 2014, based on the need for convalescence following right total knee arthroplasty (TKA).  A 30 percent rating was assigned from December 1, 2015.  As such, the issue has been recharacterized as reflected on the title page.  

The right knee rating prior to October 17, 2014, is addressed in the decision below.  The rating since December 1, 2015, is addressed in the remand section.  


FINDING OF FACT

Prior to October 17, 2014, the Veteran's service-connected right knee disability was manifested by complaints of pain, limitation of motion, locking, and effusion into the joint.  
CONCLUSION OF LAW

1.  Prior to October 17, 2014, the criteria for a separate 10 percent rating, but no higher, for painful limitation of motion of the right knee are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5258, 5260 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Laws and Regulations

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).   In evaluating musculoskeletal disabilities, VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  Id. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The United States Court of Appeals for Veterans Claims (Court) has held that a higher rating can be based on "greater limitation of motion due to pain on use."  See DeLuca, 8 Vet. App. at 206.  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40.  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.  

Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

Arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71, DCs 5003, 5010.  

Under DC 5260, limitation of flexion of the knee to 45 degrees warrants a 10 percent rating.  Limitation of flexion of the knee to 30 degrees warrants a 20 percent rating.  Limitation of flexion of the knee to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 5260.  

Under DC 5261, limitation of extension of the knee to 5 degrees warrants a zero or noncompensable rating.  Limitation of extension of the knee to 10 degrees warrants a 10 percent rating.  Limitation of extension of the knee to 15 degrees warrants a 20 percent rating.  Limitation of extension of the knee to 20 degrees warrants a 30 percent rating.  Limitation of extension of the knee to 30 degrees warrants a 40 percent rating.  Limitation of extension of the knee to 45 degrees warrants a 50 percent rating.  

Under DC 5258, a 20 percent rating is warranted for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  

Under DC 5259, a 10 percent rating is warranted for removal of semilunar cartilage that is symptomatic.  

II.  Analysis

The Veteran seeks a rating in excess of 20 percent for his right knee disability prior to October 17, 2014.  As reflected in the July 2014 rating decision, the 10 percent rating for the right knee disability, previously rated under hyphenated DC 5003-5260, was increased to 20 percent under hyphenated DC 5003-5258.  

The 20 percent rating assigned under DC 5258 is the maximum rating under that DC for the symptoms associated with the meniscus problems.  Thus, a higher rating is not warranted solely with consideration of that DC.  However, the Board will address whether a separate rating may be warranted under a different DC.

In Lyles v. Shulkin, 29 Vet. App. 107 (2017), the Court held that evaluation of a knee disability based on limitation of motion under DC 5261 or 5260 does not, as a matter of law, preclude separate evaluation of a meniscal disability of the same knee under DC 5258.  The Court further held that entitlement to a separate evaluation in a given case depends on whether the manifestations of disability for which a separate evaluation is being sought have already been compensated by an assigned evaluation under a different diagnostic code.  

After a thorough review of the record, and with consideration of the Court's holding in Lyles v. Shulkin, the Board finds that in addition to the currently assigned 20 percent rating under DC 5258, a separate 10 percent rating is warranted for painful motion limitation of motion.  See 38 C.F.R. §§ 4.59, 4.71a, DCs 5003, 5260.  This is particularly so when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  The November 2012 VA examination report notes not only right knee locking and effusion but also arthritis with concomitant pain and limitation of motion.  In addition, VA treatment records in July 2014 note right knee swelling in January 2014.  

A separate rating higher than 10 percent is however not warranted.  The November 2012 VA examination report reflects involvement of one right knee joint.  In addition, flexion was 130 degrees with painful motion beginning at 90 degrees, and normal extension to zero degrees.  As flexion was not limited to 30 degrees or less, and extension was normal, a separate rating higher than the 10 percent assigned in this decision is not warranted, and a separate rating based on limitation of extension is not warranted.  The Veteran's right knee disability does not more nearly approximate to the criteria for a 20 percent rating based on flexion. 

The Board notes that the November 2012 VA report of examination notes disturbance of locomotion and interference with sitting, standing and weight-bearing due to the right knee disability.  Although findings with respect to joint testing for pain on passive motion or in nonweight-bearing were not noted, the examination is sufficient for deciding this portion of the claim even with consideration of the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  In this regard, the Board notes that the criteria for a higher rating for the right knee include physical findings such as limitation of flexion to at least 30 degrees, extension to at least 10 degrees, and ankylosis.  Therefore, an opinion regarding additional functional impairment in the form of limitation of motion would not be useful in determining whether an even higher rating for the Veteran's right knee disability is warranted.  

The Board notes that VA treatment records in July 2014 reflect range of motion of the right knee was zero to 120 degrees, and no knee effusion was reported in October 2013 and January 2014.  

The Board further notes that the November 2012 VA report of examination notes range of motion with at least three repetitions resulted in flexion to 125 degrees and extension was zero degrees.  In addition, flare-ups were reported only with squatting, and noted to result in pain lasting for a minute or two.  Thus, even with consideration of the Court's decision in Sharp v. Shulkin, 29 Vet. App. 26 (2017), the examination report is sufficient for deciding this portion of the claim.  The Board notes that the criteria for a higher rating for the right knee include physical findings such as limitation of flexion to at least 30 degrees, extension to at least 10 degrees, and ankylosis.  Therefore, an opinion regarding additional functional impairment in the form of limitation of motion would not be useful in determining whether an even higher rating for the Veteran's right knee disability is not warranted. 

Additionally, VA treatment records in July 2014 note that the patella tracked well in October 2013, and the November 2012 VA examiner reported that there was no instability or subluxation of the right knee.  Thus, a separate rating under DC 5257 for instability is not warranted.  Moreover, DCs 5262 and 5263 do not apply, as there is no evidence of malunion or nonunion of the tibia or fibula, and no evidence of genu recurvatum.  Further, the evidence does not demonstrate that the Veteran had a prosthetic replacement of the right knee joint, prior to October 17, 2014, and thus, DC 5055 is not applicable.  

Further, and although the VA examination report notes that the Veteran underwent a right knee meniscectomy in approximately 1988, the 10 percent rating under DC 5259 is for symptomatic disability.  The currently assigned 20 percent rating under DC 5258 contemplates right knee locking, pain, and effusion.  Thus, any separate rating assigned for these same symptoms would violate VA's prohibition against pyramiding.  38 C.F.R. § 4.14.  

In sum, the evidence is in favor of a separate 10 percent rating for the Veteran's service-connected right knee disability, prior to October 17, 2014.  The preponderance of the evidence is against a separate rating in excess of 10 percent or any other separate knee rating and there is no further doubt to be resolved.  

The issue remains, however, as to whether a higher rating is warranted for status post right TKA, from December 1, 2015.  As discussed in the remand section below, the Board will consider entitlement to a higher rating after additional development on remand.  


ORDER

A separate 10 percent rating for right knee degenerative joint disease, status post partial medial meniscectomy, with medial meniscus tear, prior to October 17, 2014, is granted, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

The Veteran seeks a rating in excess of 30 percent for status post right TKA, from December 1, 2015.  At the April 2017 Board hearing, he stated that, since the right TKA in October 2014, he has had right knee weakness, as well as pain, particularly on the sides of the knee.  

In view of the evidence, to include the Veteran's assertions, the Board finds that a remand for a VA examination is warranted with respect to the current nature and severity of the Veteran's right knee disability.  

Accordingly, this issue is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to assess the severity of the service-connected right knee disability, since December 1, 2015, to include specific findings regarding pain on range of motion testing and an estimation of functional loss.  All indicated tests should be conducted. 

After reviewing the Veteran's claims file and eliciting the history of the Veteran's right knee symptoms, to specifically include any symptoms and functional impact that he experiences during flare-ups of right knee pain, the examiner should conduct a relevant clinical examination.  Specifically, the Veteran's right knee should be tested for pain in both weight-bearing and nonweight-bearing positions, and on both active and passive motion.  If this cannot be performed, the examiner should explain why. 

The examiner should also estimate the functional loss that would occur during flares.  If this cannot be performed, the examiner should explain why. 

A rationale for all opinions expressed should be provided.

3.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.  




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


